Citation Nr: 0015338	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-05 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed bipolar 
disorder.  



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The appellant is shown to have had active duty for training 
from June 1966 to November 1966, with subsequent Reserve 
service through June 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
appellant has current disability manifested a bipolar 
disorder due to injury or disease incurred in or aggravated 
by his active duty for training or other requisite service.  



CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim of service connection for bipolar disorder.  
38 U.S.C.A. §§ 5107(a) (West 1991 & Supp. 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

It has also held that where a determinative issue involves a 
question of medical diagnosis or causation, medical evidence 
to the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. Denied, 524 U.S. 940 
(1998).  Further, in determining whether a claim is well 
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  

Service connection may be established for disability 
resulting, during active duty, from personal injury suffered 
or disease contracted in line of duty, or for aggravation of 
a pre-existing injury or disease in line of duty.  38 
U.S.C.A. §§ 101(24), 1110 (1999); 38 C.F.R. § 3.303 (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  However, service connection may be 
established for persons on inactive duty only for disability 
resulting from injury incurred in or aggravated in line of 
duty.  Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  

The appellant's service medical records included a November 
1965 report of enlistment examination that recorded his 
neurologic and psychiatric status as "normal."  A November 
1966 report of service medical examination also recorded his 
neurologic and psychiatric status as "normal."  A July 1970 
report of periodic service medical examination again recorded 
the appellant's neurologic and psychiatric status as 
"normal."  

No other relevant service medical records were associated 
with the claims folder.  Indeed, the appellant indicated in 
his November 1998 Notice of Disagreement that there were no 
relevant service medical records and suggested that he had 
been too embarrassment to seek treatment for a mental 
disorder in 1966.  

A December 1978 intake evaluation included diagnoses of 
reactive depression and adjustment reaction to adult life.  
The report indicated that the presenting problem involved a 
domestic dispute that included anger and depression.  The 
recorded history included a review of his childhood, his 
parent's relationship with each other and his relationship 
with his wife and children.  The report did not refer, even 
in the context of the recorded history, to the appellant's 
military service.  

An August 1986 report of follow-up treatment regarding an 
abdominal disorder noted that the appellant reported a nine-
year history of depression.  The reporting physician observed 
that the description sounded "somewhat bipolar."  The 
report also noted that drug treatment was indicated and that 
the appellant was looking for another psychiatrist, as the 
one he had been receiving treatment from had retired.  

A September 1995 "OHA Psychiatric Review Technique Form" 
noted, by the method of marking relevant boxes on the form, 
the presence of "bipolar syndrome" as well as persistent 
disturbances of mood or affect and a compulsive personality.  
The report also noted moderate restrictions of activities of 
daily living, moderate difficulties in maintaining social 
functioning and that deficiencies of concentration, 
persistence or pace, which resulted in failure to complete 
tasks in a timely manner, occurred often.  Additionally, the 
report noted that the appellant experienced repeated episodes 
of deterioration or decompensation that caused him to 
withdraw from the situation or experience exacerbation of 
signs and symptoms.  

A February 1997 private medical report included an impression 
of type II bipolar disorder, depressed phase, in partial 
remission.  The report also noted that the appellant was, 
overall, doing "fairly well," except for his concerns 
related to the ease with which he experienced daily tearful 
episodes and an ongoing level of "sadness."  The report 
indicated that the appellant had experienced difficulty 
sleeping, periods of anger, tearful episodes, occasional 
fleeting suicidal ideation and suspiciousness toward his 
friends.  The report noted the appellant's commitment to 
continued therapy every approximately other week.  

The appellant indicated, in his May 1997 claim for VA 
benefits, that he believed that his bipolar disorder had 
developed in service.  

A July 1997 private psychologist's report noted that he had 
treated the appellant "on and off" since 1983, with current 
biweekly treatment.  The report included a current diagnosis 
of bipolar II disorder, most recent episode depressed.  The 
report noted that the appellant is also treated with 
medication, as prescribed by his psychiatrist.  Additionally, 
the report noted that he had suffered from depression and 
mood swings for years and that his bipolar disorder, coupled 
with persistent back pain, made it difficult for him to focus 
on daily responsibilities or manage a full-time job.  

In the appellant's January 1999 Substantive Appeal, he opined 
that he had suffered from bipolar disorder during his entire 
life and that, through his six years of military service, the 
related difficulties had grown until it had developed into a 
matter beyond his control.  

As explained hereinabove, in order for the claim of service 
connection to be well grounded, there must be competent 
evidence of a current disability, an in-service injury or 
disease and a nexus between the current disability and the 
in-service injury or disease.  Caluza, 7 Vet. App. at 506.  

For the purposes of determining whether the claim is well 
grounded, the record indicates that the appellant currently 
has bipolar disorder, as the July 1997 private medical report 
noted treatment for depression since 1983 and a current 
diagnosis of bipolar disorder.  Additionally for well 
groundedness purposes, the Board notes the appellant's 
assertion in his May 1997 claim that his bipolar disorder 
began in service, as well as the suggestion in the January 
1999 Substantive Appeal that the bipolar disorder had been 
aggravated by service.  

However, the record contains no medical evidence establishing 
a nexus between the currently demonstrated bipolar disorder 
and any injury or disease which was incurred in or aggravated 
by service.  The July 1997  private medical noted treatment 
for depression "on and off" since 1983 and current bipolar 
II disorder, but included no statements regarding nexus or 
etiology.  

The December 1978 private medical record noted diagnoses of 
reactive depression and adjustment reaction to adult life and 
included a review of the presenting problem and related 
history.  That review of the appellant's related history did 
not mention his military service and the report offered no 
statement regarding nexus or etiology of the disorders 
diagnosed.  Furthermore, a February 1997 private medical 
report included a diagnosis of type II bipolar disorder, 
depressed phase, in partial remission, but included no 
statements regarding nexus or etiology.  

Although the appellant asserts that his bipolar disorder is 
due to service, the Board notes that the record contains no 
medical evidence connecting the current disability to any 
injury or disease which was incurred in or aggravated by his 
demonstrated period of active duty for training or other 
period of requisite service.  As noted hereinabove, where a 
determinative issue involves a question of medical diagnosis 
or causation, medical evidence to the effect that the claim 
is plausible is required.  See Grottveit v. Brown, 5 Vet. 
App. at 93.  As a lay person, the appellant is not competent 
to make such a determination.  See Espiritu v. Brown, 2 Vet. 
App. 492 (1992).  

Because the appellant has not submitted competent evidence of 
a nexus to service, the Board finds that the claim of service 
connection for bipolar disorder is not well grounded.  See 
Caluza v. Brown, 7. Vet. App. at 506.  In claims that are not 
well grounded, VA does not have a statutory duty to assist 
the appellant in developing facts pertinent to his claim.  
However, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise an appellant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary of 
the Department of Veterans Affairs has advised the appellant 
of the evidence necessary to be submitted with a VA benefits 
claim.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

Further, the Board finds that a remand is not required in 
this case.  The appellant has not put VA on notice that 
competent evidence exists that supports his claim of service 
connection for bipolar disorder.  By this decision, the Board 
is informing the appellant of the evidence necessary to make 
his claim as set forth hereinabove well grounded (i.e., 
competent medical evidence establishing a nexus between the 
currently diagnosed bipolar disorder and any injury or 
disease incurred in or aggravated by active duty service or 
any injury incurred during inactive duty training).  



ORDER

Service connection for bipolar disorder is denied, as a well-
grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

